DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group II, claims 14-15, in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-15 is sufficiently related and search can be made without serious burden. This is found not persuasive because the method claims and the apparatus claims have different claim limitation (the method does not have weight in the structure of the apparatus), the search of the apparatus and search of the method are in different field of search. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2021.

Claim interpretations
The “a dimension” from one point to another is considered as a length/distance between these two points, not the X-Y coordinate/dimension.
Claims 14 and 15 recites “a P1 point and a Q1 point … a P2 point and a Q2 point”, there is no description of what these points are. Therefore, any points on the 
The “a design value” is not specified or defined in claims 14 and 15. This value may be (A) pre-selected before making mask or (B) after the mask being made. In the latter case, the left hand-side of equations (1) and (2) are zero, and equations (1) and (2) are satisfied by definition for any mask. If it is pre-selected, claims 14 and 15 did not define the state of the mask when these dimensions are measured, therefore, claims 14 and 15 are rejected under 35 USC 112(b) below. 	Note that even claims 14 and 15 are interpreted under (A) and the points are defined as the center points of the holes 25, the structure of a mask apparatus is examined under its structure, the quality determination process is not part of the apparatus, it is a product by process claim (see MPEP 2113). As such, the pre-determined design value do not limit the final structure of the mask. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, even if the state of the mask being measured is defined, it is not clear whether such a mask, under different tension or thermal treatment that may not fit these equation, is considered read into claims 14-15 or not.
Claims 14 and 15 will be examined inclusive all of these measurement conditions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKENAGA (JP 2014148743, from IDS, hereafter ‘743).


In case Applicants argue that the “design value” is pre-determined, measurement of various dimensions between various points are the center points of the holes 25, the measurement is done when the mask was under tension during manufacturing process that corresponds to the design value, and that the mask is not a product by process claim.

‘743 teaches all limitations of:
Claim 14: The vapor deposition mask device 10 shown in FIGS. 1 and 2 includes a plurality of vapor deposition masks 20 formed of a substantially rectangular metal plate 21 and a frame 15 attached to the peripheral edge of the plurality of vapor deposition masks 20 ([0030], the claimed “A deposition mask extending in a first direction, comprising”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction” by definition);
 as shown in FIG. 7A, a base material 55 made of invar material is prepared, and this base material 55 is directed to a rolling device 56 including a pair of rolling rolls 56a and 56b, … Thus, a long metal plate 64 having a thickness t0 can be obtained ([0050]), the minimum value of the length of the long metal plate 64 obtained at each position in the width direction D2 is set as a reference length. In the present embodiment, the length lb of the elongated metal plate 64 at the position indicated by the bb line in FIG. 8 -5 smaller than the required order of 10-4, the claimed “a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 
a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; 
wherein the deposition mask satisfies an equation below: 
|                        
                            
                                
                                    ∝
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    X
                                    1
                                    +
                                    X
                                    2
                                
                                
                                    2
                                
                            
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    15
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, and αx represents a design value of the dimension X1 and the dimension X2”).

Claim 15: The vapor deposition mask device 10 shown in FIGS. 1 and 2 includes a plurality of vapor deposition masks 20 formed of a substantially rectangular metal plate 21 and a frame 15 attached to the peripheral edge of the plurality of vapor 
 as shown in FIG. 7A, a base material 55 made of invar material is prepared, and this base material 55 is directed to a rolling device 56 including a pair of rolling rolls 56a and 56b, … Thus, a long metal plate 64 having a thickness t0 can be obtained ([0050]), the minimum value of the length of the long metal plate 64 obtained at each position in the width direction D2 is set as a reference length. In the present embodiment, the length lb of the elongated metal plate 64 at the position indicated by the bb line in FIG. 8 is set as the reference length. Thereafter, the ratio of the difference in the length of the long metal plate 64 at each position in the width direction D2 with respect to the reference length lb is calculated as the difference in elongation. For example, the differential elongation of the long metal plate 64 at the central portion 64c is derived by (la−lb) / lb. FIG. 10 is a graph showing a curve 80 of the calculated percent elongation difference ([0056]), A seventh sample consisting of a metal plate with a width of 500 mm and a projection length of 700 mm was obtained by cutting off the tip end of the seventh wound body different from the first wound body to the sixth wound body described above. Next, as in the case of the first sample described above, the length of the seventh sample was measured at each position in the width direction, and the elongation difference rate was calculated. As a result, the elongation difference at one end is 16.5 × 10 −5, the elongation difference at the other end is 3.2 × 10 −5, and the elongation difference at each position in the central portion is The maximum value was −5 ([0106], the order of magnitude of 10-5 smaller than the required order of 10-4, the claimed “a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 
a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; 
wherein the deposition mask satisfies an equation below: 
|                        
                            X
                            1
                            -
                            X
                            2
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    10
                                
                            
                            ×
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            y
                                        
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, αx represents a design value of the dimension X1 and the dimension X2, αy represents a design value of a dimension from the P1 point to the P2 point and a dimension from the Q1 point to the Q2 point, and Wy represents a maximum value of a distance between center points of two through holes in the second direction”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUMURA (US 20150328662, hereafter ‘662).
Again, this rejection is in case Applicants argue that the “design value” is pre-determined, measurement of various dimensions between various points are the center points of the holes 25, the measurement is done why the mask was under tension during manufacturing process that corresponds to the design value, and that the mask is not a product by process claim.

‘662 teaches as illustrated in FIGS. 2A to 2C, a description will be made regarding a production method of a deposition mask 1 ([0026]), it may be configured such that for each preliminary opening patterns 26, the preliminary opening pattern 26 is imaged to detect the center position thereof using an imaging unit, then positional deviation amounts (dx and dy illustrated in FIG. 9B) with respect to the regular position of the preliminary opening pattern 26 is measured, and the corresponding opening pattern 3 is formed with the positional deviation amounts corrected. In this case, as described above, since the positional deviation amounts and the positional deviation 

‘662 does not teach the exact accuracy requirement.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted tighter accuracy requirement of deviation amounts dx and dy in Fig. 9B of ‘662, particularly in view of high ppi requirement and continued accuracy requirement of the display product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170130320 is cited for the need of pitch accuracy ([0240], last sentence), US 20170278905 is cited for “with the trend toward display panels have increasingly high PPI resolution, the precision of a fine metal mask in terms of opening .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716